NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 12 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No.    15-30257

                  Plaintiff-Appellee,            D.C. No.
                                                 4:15-cr-00001-BMM-1
   v.

 BRANDON RAY BUCKLES,                            MEMORANDUM*

                  Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted December 6, 2016**
                               Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

        Brandon Buckles appeals his conviction for one count of sexual abuse, 18

U.S.C. §§ 1153(a), 2242, and one count of making a false statement to a federal

officer, 18 U.S.C. § 1001(a)(2). We review for abuse of discretion the exclusion of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence. Wood v. Alaska, 957 F.2d 1544, 1550 (9th Cir. 1992). We review de

novo the denial of the motion for a judgment of acquittal, and we will not overturn

the conviction if, “viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” United States v. Norwood, 603 F.3d 1063, 1068

(9th Cir. 2010) (quoting United States v. Rios, 449 F.3d 1009, 1011 (9th Cir.

2006)). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We are not persuaded by Buckles’s argument that excluding evidence of his

prior sexual relationship with the victim violated his Sixth Amendment rights.

Buckles failed to raise this argument at trial, and he has not established that the

district court committed plain error in excluding the evidence here. See United

States v. Pino-Noriega, 189 F.3d 1089, 1097 (9th Cir. 1999). Additionally, the

record reflects that the district court appropriately considered Buckles’s interest in

admitting the evidence, its probative value, and its prejudicial effect. See Wood,

957 F.2d at 1551–54. Buckles was granted leeway during cross examination—by,

for instance, eliciting testimony regarding the victim’s general dislike for Buckles

and her contradictory statements during the investigation—which gave the jury

“sufficient information” to assess the victim’s credibility. See id. at 1550 (internal

                                           2
quotation marks and citation omitted). In any event, excluding this evidence did

not prejudice the outcome of the trial given the compelling DNA evidence

supporting Buckles’s conviction. See United States v. Valensia, 299 F.3d 1068,

1076–77 (9th Cir. 2002) (citation omitted).

   Buckles’s contention that substantial evidence does not support the materiality

element under 18 U.S.C. § 1001 also fails. Under § 1001, “[a] statement is

considered material if it has the propensity to influence agency action; actual

influence on agency action is not an element of the crime.” United States v.

Vaughn, 797 F.2d 1485, 1490 (9th Cir. 1986) (citation omitted). Viewing the

evidence in the light most favorable to the government, the trial testimony reflected

that Buckles’s false statements influenced the investigating agent’s actions and

decisions. Buckles even acknowledged that the statements were “important.” As

such, there was substantial evidence presented upon which a reasonable jury could

find that Buckles’s false statement was material.

      AFFIRMED.




                                          3